Exhibit 10.23

ASSIGNMENT AND ASSUMPTION OF EMPLOYMENT AGREEMENT

This Assignment and Assumption of Employment Agreement (this “Assignment and
Assumption”) is entered into as of January 1, 2012 (the “Effective Date”) by CVR
Energy, Inc., a Delaware corporation (“CVR”) and CVR GP, LLC, a Delaware limited
liability company (“Company”).

CVR and Kevan A. Vick (the “Executive”) entered into a Third Amended and
Restated Employment Agreement dated as of January 1, 2011 (the “Employment
Agreement”). CVR desires to assign to Company, and Company desires to assume,
the Employment Agreement.

1. Assignment. As of the Effective Date, CVR hereby assigns to the Company all
of its right, title and interest in and to the Employment Agreement.

2. Assumption. As of the Effective Date, the Company hereby accepts the
foregoing assignment, and assumes and agrees to be bound by and perform all of
the terms, conditions, covenants, duties and obligations to be performed by CVR
under, the Employment Agreement.

3. Counterparts. This Assignment and Assumption may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.

[signature page follows]



--------------------------------------------------------------------------------

The parties have executed this Assignment and Assumption as of the Effective
Date.

 

CVR Energy, Inc.    CVR GP, LLC By:   

/s/ John J. Lipinski

   By:   

/s/ Byron R. Kelley

Name:    John J. Lipinski    Name:    Byron R. Kelley Title:    Chief Executive
Officer and President   

Title:

   Chief Executive Officer and President

 

2